Case: 2:18-cv-00168-WOB-CJS Doc #: 31 Filed: 12/17/18 Page: 1 of 4 - Page ID#: 244



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF KENTUCKY

 ARINN CLARK, on behalf of himself and )
 all others similarly situated,        )
                                       )
                        Plaintiff,     )
                                       )
                                       )            Case No.: 2:18-cv-00168 WOB-CJS
 v.
                                       )
 WEST IRIS TRANSPORT, INC.,            )
                                       )            Jury Trial Demanded
 PATTON LOGISTICS, INC., and
 FEDERAL EXPRESS GROUND                )
 PACKAGE SYSTEM, INC.,                 )
                                       )
                        Defendants.    )

                  NOTICE OF ACCEPTANCE OF OFFER OF JUDGMENT

        In accordance with Rule 68(a) of the Federal Rules of Civil Procedures, Defendants West

 Iris Transport, Inc. (“West Iris”) and Patton Logistics, Inc. (“Patton Logistics”) (West Iris and

 Patton Logistics are collectively referred to hereafter as “Defendants”) provide notice to the

 Court that the named-plaintiff in this action, Arinn Clark, has accepted an offer of judgment

 served on him by Defendants for all of Plaintiffs’ claims in this case. Defendants request that

 this Court enter judgment against West Iris in favor of Plaintiff for $3,000.00, plus a reasonable

 attorneys’ fee to be determined by the Court and paid by West Iris, in accordance with the terms

 of the offer of judgment. In support of this request, Defendants state as follows:

          1.    On November 28, 2018, Plaintiff was served with an offer of judgment that

 offered for judgment to be entered against Defendants and in favor of Plaintiff in the amount of

 $3,000.00 with respect all claims asserted by Plaintiff in this action. A copy of the offer of

 judgment is attached as Exhibit A.




 32724643 v1
Case: 2:18-cv-00168-WOB-CJS Doc #: 31 Filed: 12/17/18 Page: 2 of 4 - Page ID#: 245



          2.     In addition to the $3,000.00, the offer of judgment specified that it also included

 Plaintiffs’ reasonable attorneys’ fees, together with incurred expenses and costs, to be awarded

 by the Court.

          3.     On December 10, 2018, Plaintiff served a timely acceptance of the offer of

 judgment. A copy of the acceptance of the offer of judgment is attached as Exhibit B.

          4.     In this action, originally filed on September 17, 2018, and amended via a First

 Amended Complaint filed on October 26, 2018, Plaintiff makes the following allegations against

 Defendants: claims for alleged failure to pay wages, overtime compensation, and minimum wage

 under 29 USC § 201, et seq.; failure to pay overtime under KRS § 337.285, in addition to claims

 for liquidated damages, reasonable attorneys’ fees, and costs under KRS § 337.385; failure to

 pay minimum wage under KRS § 337.285, in addition to claims for liquidated damages,

 reasonable attorneys’ fees, and costs under KRS § 337.275; untimely payment of wages and

 unlawful withholding of wages under KRS §§ 337.055 & 337.060, in addition to claims for

 liquidated damages under KRS § 337.385; failure to provide meal and rest periods under KRS §§

 337.355, 337.365, & 446.070, in addition to claims for punitive damages under KRS §§ 411.186

 through 446.070; failure to furnish statement of wage deductions under KRS §§ 337.070, unjust

 enrichment, disgorgement, punitive damages, claims for pre- and post-judgment interest,

 reasonable attorneys’ fees, costs, declaratory judgment, and injunctive relief, in addition to

 asserting class action claims on behalf of unidentified members of the proposed class for the

 above, and collective action claims on behalf of unidentified members of the proposed collective

 under 29 USC § 216(b).

          5.     Defendants filed answers denying Plaintiff’s claims, specifically denying that

 Plaintiff was entitled to overtime compensation and contending that Plaintiff has been paid



                                                  2
 32724643 v1
Case: 2:18-cv-00168-WOB-CJS Doc #: 31 Filed: 12/17/18 Page: 3 of 4 - Page ID#: 246



 properly under the Fair Labor Standards Act, in addition to all applicable Kentucky statutes, for

 all of the time Plaintiff worked and that Plaintiff had received appropriate breaks, among other

 defenses. West Iris also specifically admitted that it was the sole employer of Plaintiff, while

 Patton Logistics and co-defendant FedEx Ground Package System, Inc. (“FedEx Ground”)

 specifically denied that they employed Plaintiff.

          6.     The offer of judgment constitutes a fair and reasonable resolution of Plaintiff’s

 claims as it constitutes more than 100% of his potential recovery in this action. Plaintiff was an

 employee of West Iris, and Plaintiff worked there for less than three (3) weeks. Furthermore,

 Defendants maintain that Plaintiff timely received his wages for all but his last week of

 employment at West Iris.

          7.     In accordance with Fed. R. Civ. P. Rule 68(a), Defendants file the offer of

 judgment and notice of acceptance and request that the Court enter judgment against Defendant

 West Iris in the amount of $3,000.00; award attorneys’ fees and costs to be determined at a later

 date following submission of a fee petition by Plaintiff’s counsel and to be paid by West Iris; and

 dismiss Plaintiff’s claims with prejudice as to Defendants.

 WHEREFORE PREMISES CONSIDERED, Defendants respectfully request that the Court enter

 an Order:

     1. Entering judgment on Plaintiff’s claims in this case against West Iris in the amount of

          $3,000.00, plus a reasonable attorneys’ fee to be determined by the Court and paid by

          West Iris.

     2. Approving the resolution of Plaintiff’s claims through the offer of judgment.

     3. Ordering Plaintiff to file a fee petition within fourteen (14) days of the Order.




                                                     3
 32724643 v1
Case: 2:18-cv-00168-WOB-CJS Doc #: 31 Filed: 12/17/18 Page: 4 of 4 - Page ID#: 247



     4. Dismissing with prejudice Plaintiff’s claims against Defendants upon approval and

          implementation of the terms of the offer of judgment.


 Respectfully submitted:


 /s/ Brian C. Neal____________________________
 Brian C. Neal (KY Bar No. 97138)
 BURR & FORMAN LLP
 222 Second Avenue South, Suite 2000
 Nashville, TN 37201
 Telephone: (615) 724-3200
 Facsimile: (615) 724-3290
 Email: bneal@burr.com
 Attorneys for Defendants West Iris Transport, Inc.
 and Patton Logistics, Inc.


                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 17th day of December 2018, I served a copy of the foregoing
 Corporate Disclosure via the Court’s ECF system and electronic mail on the following:

         Peter B. Schneider                        Michael P. Abate
         William M. Hogg                           KAPLAN JOHNSON ABATE & BIRD LLP
         SCHNEIDER WALLACE COTTRELL                710 West Main Street, Fourth Floor
         KONECKY WOTKYNS LLP                       Louisville, KY 40202
         3700 Buffalo Speedway, Suite 3000
         Houston, TX 77098

         Laurel K. Cornell                         Melissa McCoy Gormly, Senior Counsel
         FISHER & PHILLIPS LLP                     Joseph P. McHugh, Lead Counsel
         220 West Main Street                      FedEx Ground Package System, Inc.
         Suite 1700                                1000 FedEx Drive
         Louisville, KY 40202                      Moon Township, PA 15108



                                               /s/ Brian C. Neal______________________




                                                  4
 32724643 v1
